As filed with the Securities and Exchange Commission on January 14, 2014 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This PEANo.423 hereby incorporates PartsA, B and C from the Fund’s PEANo.420 on FormN-1A filed December 20, 2013.This PEANo.423 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.420. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 423 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 423 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 14th day of January, 2014. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 423 to its Registration Statement has been signed below on January 14, 2014, by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson and Interested Trustee Michael D. Akers* Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee John P. Buckel John P. Buckel President and Principal Executive Officer Jennifer A. Lima* Jennifer A. Lima Vice President, Treasurer and Principal Financial and Accounting Officer * By:/s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 357 to its Registration Statement on Form N-1A with the SEC on January 25, 2013, and is incorporated by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
